 WESTERN HYWAY OIL COMPANY125Petitioner,and upon the entire record,fuel oil dispatchers,servicedispatchers,telephoneorder clerks,and servicemechanics employed at the Employer'sMount Vernon andTarrytown,New York, tank stations,excluding clerical andoffice employees,guards,watchmen,professional employees,and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]WESTERN HYWAYOILCOMPANYandCHAUFFEURS, TEAM-STERS & HELPERS,LOCAL NO.150, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN&HELPERSOF AMERICA,AFL, Petitioner.Case No. 20-RC-2238.July 13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Natalie P.Allen,hearing officer.The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston,Styles,and Peter-son].Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within themeaning of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2(6) and(7) of the Act.4.The Petitioner seeks a unit of all permanent truckdriversemployed by the Employer at its West Sacramento,California,bulk oil plant,excluding seasonal drivers and plantemployees.The Employer,relying on the alleged integration of its opera-tions,interchange among its employees,and collective-bar-gaining practice in that area,contends only a unit includingboth its drivers and plant employees is appropriate. TheEmployer takes no position as to the placement of the seasonaldrivers.There is no history of collective bargaining amongany of the Employer's employees.The Employer,a California corporation,is engaged in thewholesalemarketing of oil products at its West Sacramentobulk plant where bulk oil products are received and stored andfrom which they are distributed.Among its facilities are atank"farm" for storing the oil products and a marine dockwhere barges tie up to unload their oil cargoes.106 NLRB No. 14. 12 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDGenerally,the permanent drivers,13 in number,performduties consisting of assisting plant men in the fueling andloading of truck transports,which occupies a minor portion oftheir time,delivering the load to distributors in the Sacra-mento area,and returning to the plant for reloads.The plantemployees include 4 plant men, 3 loaders,1yardman, and 1plant clerk. The plant men and loaders are engaged primarilyin loading of the trucks. They also take inventory and assistin the unloading of barges.The yardman does general cleanupand maintenance work in the yard and office and infrequentlyassists in barge unloading.The plant clerk works in theplant office, which is the headquarters for both drivers andplant employees,doing the necessary paper work andassistingin the dispatching of trucks.All regular employees enjoy similar employment benefits.'Also,plantmen frequently move the trucks around the plantarea and during emergencies plant men may be assigned asdrivers.However,drivers are paid on a different basis andreceive higher wages than plant employees,2work differentschedules,and have different immediate supervision. Further-more, transfer from the driver category to the plant has beeninfrequent,' no plant employees have been transferred to thedriver classification,and drivers do not interchange with otheremployees.We believe that the integration of the Employer's operationsand the interchange of the Employer's personnel are notsufficient to affect the identity of the truckdrivers as a separategroup.4Nor do we believe the alleged practice of collectivebargaining in the Sacramento area is sufficient to bar repre-sentation on other than a plantwide basis.We find thereforethat the Employer's truckdrivers constitute a separate appro-priate unit.There remains for consideration the placement of theseasonal drivers.The fuel oil season extends from approxi-mately October 1 to May 1. During the season the Employerleases fuel transport trucks and hires the owners as drivers.These seasonal drivers perform the same duties as thepermanent drivers and generally are subject to the same con-ditions of employment.SOf the Employer's current complementof 13 permanent drivers,2 were hired as seasonals and haveremained under steady employ for more than 18 months.During the past heating season the Employer hired approxi-'SinceMay 1, 1953, bothplant employees and drivershave beeneligible on the samebasisforpaidholidaysPrior to this,driverswere not, whereas plantemployees were,entitledto paid holidays.2 Drivers are paidan hourlyrate and receive $400 per monthTheyreceivestraight payrather than incentive pay for overtime. Plantemployeesare paid ona salarybasisrangingfrom $300 to $380permonth.Theyreceivetime-and-a-half for work over 40 hours perweek.3 There have been only three instances of transfer from driver to plantcategories4Q-F Wholesalers, Inc., 85 NLRB 582.5Seasonal driversdo not receive sickleave and are noteligible for the Employer'spensionplan. Since May 1, 1953, theseasonal drivers are eligiblefor vacations, whereasthey formerly were not INTERNATIONAL FURNITURE COMPANY127mately 25 seasonal drivers who worked an average of 5 or 6months. Many are rehiredfrom season to season.We find thatthe seasonal drivers are properly included in the unit with thepermanent drivers and in view of the tenure of their employ-ment are eligible to vote.6We find that the following employees of the Employer con-stituteaunitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act:All permanent and seasonal drivers employed by the Em-ployer at its West Sacramento, California, plant, excluding allother employees, guards, and supervisors as defined in theAct. °5.Becausethe season in the Employer's fuel oil businesshas passed, we shall not direct an election at this time. Fol-lowing our customary practicein seasonalindustries, we shalldirect that the election be held during the Employer's nextseason ator near the employment peak on a date to be deter-mined by the Regional Director, among the employees in theappropriate unit, who are employed during the payroll periodimmediately preceding the date of the issuance by the RegionalDirector of the notice of election.[Text of Direction of Election omitted from publication.]6See Fox DeLuxe Foods, Inc., 96 NLRB 1132; cf. California Spray-Chemical Corp., 86NLRB 453.7In its petition the Petitioner also sought to exclude part-time drivers from the unit.The Employer was silent on this matter. Since it appears such drivers are employed onlyon infrequent occasions and for short periods of time, we find the part-time drivers arecasuals and ineligible to vote.INTERNATIONAL FURNITURE COMPANYandUPHOLSTER-ERS' INTERNATIONAL UNION OF NORTH AMERICA,LOCAL188, AFL.Case No. 10-CA-1393.July 14, 1953DECISION AND ORDEROn April 13, 1953, Trial Examiner Frederic B. Parkes, 2nd,issued his Intermediate Report in the above -entitled proceeding,finding that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a brief in support thereof.The Board' has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. Except as noted below, the rulings are hereby1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three- member panel [Members Houston, Murdock, andPeterson'.106 NLRB No. 23.